            Case 1:21-cv-11080-RGS Document 11 Filed 07/02/21 Page 1 of 29




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS

MICHAEL MUEHE, ELAINE HAMILTON,                       Case No.: 1:21-cv-11080-RGS
CRYSTAL EVANS, and COLLEEN
FLANAGAN, on behalf of themselves and all
others similarly situated,

                                                 s,

vs.

CITY OF BOSTON, a public entity,

                                                  .


      UNOPPOSED MOTION FOR PRELIMINARY APPROVAL OF CLASS ACTION
           SETTLEMENT AND MEMORANDUM IN SUPPORT THEREOF

                                    I.      INTRODUCTION

        Plaintiffs Michael Muehe, Elaine Hamilton, Crystal Evans, and Colleen Flanagan, on

behalf of a proposed Settlement Class of individuals with mobility disabilities who live in, work

in, or visit Boston, request that the Court: (1) grant preliminary approval of the proposed

Settlement; (2) grant class certification for settlement purposes; (3) appoint Named Plaintiffs as

Settlement Class Representatives and their counsel as Settlement Class Counsel; (4) approve the

form and manner of notice of the Settlement to the Settlement Class; and (5) schedule a fairness

hearing for final approval, service payments to Named Plaintiffs, and an award to Class Counsel

for reasonable attorneys’ fees, expenses, and costs. Defendant City of Boston does not oppose

this motion.

        Federal law requires cities to provide people with mobility disabilities full and equal

access to public pedestrian paths, including by installing curb ramps that comply with federal

design standards. Such curb ramps allow people who use wheelchairs and other mobility devices


                                                 1
794366.7
794366.13
            Case 1:21-cv-11080-RGS Document 11 Filed 07/02/21 Page 2 of 29




to travel on the same sidewalks as their nondisabled counterparts. Such curb ramps also must

meet technical standards in order to be navigable by most people with mobility disabilities: for

instance, if a curb ramp is too steep or narrow, it may be impossible, unsafe, or burdensome to

maneuver in a wheelchair or other assistive device.

        This Settlement will bring the City of Boston (the “City”) into full compliance with these

mandates. It requires the City to install or remediate an average of 1,630 curb ramps per year

until a compliant curb ramp is present at every required location in the City’s pedestrian right of

way. Based on the Parties’ current estimates, this is likely to occur by the end of 2030. The

Settlement also requires the City to conduct a comprehensive survey of its curb ramps, already

underway, which will further refine the Parties’ understandings of the work that is necessary to

provide full and equal access to people with mobility disabilities. In addition, the City must

maintain a curb ramp request system that allows people with mobility disabilities to report

missing curb ramps and other problems. It must keep all curb ramps in good condition and

provide regular reports to Class Counsel, who will continuously verify the City’s compliance.

        This Settlement will markedly improve public access for Boston residents and visitors

with mobility disabilities. It therefore provides the Settlement Class with an outstanding benefit.

It is the result of serious, non-collusive, arm’s-length negotiations and is fair, reasonable, and

adequate. All prerequisites for preliminary approval of a class action settlement are met, and the

proposed notice to class members satisfies due process. In addition, the Settlement Class meets

the standards for certification under Fed. R. Civ. P. 23(a) and (b)(2).

                                     II.     BACKGROUND

        The pedestrian right of way—the system of sidewalks, curb ramps, crosswalks, and other

walkways that separate pedestrian travel from vehicular traffic—is among the “most vital

organs” of the modern American city. Jane Jacobs, The Death and Life of Great American Cities
                                                  2
794366.7
794366.13
            Case 1:21-cv-11080-RGS Document 11 Filed 07/02/21 Page 3 of 29




29 (Vintage Books Ed. 1992). Curb ramps are particularly critical for people with mobility

disabilities, especially those who use wheelchairs, scooters, walkers, or other assistive devices.

Without adequate, compliant curb ramps with which to access the sidewalk, people with mobility

disabilities are often forced to risk their safety by traveling in the street. They may be deterred

from using the pedestrian right of way at all. In Boston, thousands of sidewalk corners are

missing curb ramps altogether or have curb ramps that do not comply with access standards.

A.      Named Plaintiffs

        Named Plaintiffs are individuals with mobility disabilities who have been denied full and

equal access to the pedestrian right of way in Boston due to missing and noncompliant curb

ramps. Plaintiff Michael Muehe is a Boston resident who has been a fulltime wheelchair user for

over 43 years due to spinal cord injury paralysis. See Declaration of Michael Muehe in Support

of Motion for Preliminary Approval of Class Action Settlement (“Muehe Decl.”) ¶ 3. Plaintiff

Muehe travels extensively throughout the City for work, recreation, shopping, medical care,

socializing, leisure, and entertainment and is frequently affected by missing and noncompliant

curb ramps. Id. ¶ 4. He has encountered many missing and noncompliant curb ramps in his

home neighborhood of Jamaica Plain, as well as in and around Downtown Crossing, the Theater

District, and the Financial District. Id. ¶¶ 4-5. As a result of missing curb ramps, Plaintiff

Muehe has been forced to either double back from his intended path of travel or risk physical

danger by travelling in the street. Id. ¶ 6. When he encounters a curb ramp that is in disrepair, is

too steep, or has a high lip where it meets the street, he must choose whether or not to risk using

the ramp, which could cause him to fall or get stuck. Id.

        Plaintiff Elaine Hamilton lives in Boston. See Declaration of Elaine Hamilton in Support

of Motion for Preliminary Approval of Class Action Settlement (“Hamilton Decl.”) ¶ 3. She is a


                                                  3
794366.7
794366.13
            Case 1:21-cv-11080-RGS Document 11 Filed 07/02/21 Page 4 of 29




double-amputee and wheelchair user who maneuvers Boston’s pedestrian right of way to shop,

vote, socialize, and attend church, and in doing so, she encounters many intersections with

missing or noncompliant curb ramps. Id. ¶¶ 3-4. At times, Plaintiff Hamilton has nearly fallen

out of her wheelchair on her way to the store or to visit her mother, and her wheelchair has also

been damaged by traversing broken curb ramps. Id. ¶ 5. Because of her difficulties getting

around Boston due to missing or noncompliant curb ramps, Plaintiff Hamilton often avoids

travelling in the City’s pedestrian right of way, such as taking paratransit to a grocery store in

Quincy, at personal cost and inconvenience. Id. ¶ 6.

        Plaintiff Crystal Evans lives in Braintree but frequently visits Boston, such as for medical

appointments, advocacy meetings, shopping, and taking her nine-year-old daughter to parks and

museums. See Declaration of Crystal Evans in Support of Motion for Preliminary Approval of

Class Action Settlement (“Evans Decl.”) ¶¶ 3-4. Plaintiff Evans has a neuromuscular disease

and uses a power wheelchair and a ventilator. Id. ¶ 4. She has encountered many intersections

lacking compliant curb ramps in many locations around South Station, Chinatown, the Financial

District, and School Street. Id. ¶ 5. In addition, Plaintiff Evans has had difficulty accessing

medical care and sometimes arrived late to appointments as a result of missing and noncompliant

curb ramps in the areas surrounding Tufts Medical Center and Boston Medical Center. Id. ¶ 6.

In various parts of the City, she has encountered curb ramps with a design flaw that causes water

to pool at the base. This forces wheelchair users to maneuver through deep puddles to access

sidewalks, which can damage wheelchair motors. Id.

        Plaintiff Colleen Flanagan lives in the Jamaica Plain neighborhood of Boston. She has

Osteogenesis Imperfecta, and as a result is non-ambulatory and a fulltime wheelchair user. See

Declaration of Colleen Flanagan in Support of Motion for Preliminary Approval of Class Action


                                                  4
794366.7
794366.13
            Case 1:21-cv-11080-RGS Document 11 Filed 07/02/21 Page 5 of 29




Settlement (“Flanagan Decl.”) ¶ 3. Plaintiff Flanagan frequently encounters intersections in

Boston that lack curb ramps, including on an intersection leading to the Massachusetts State

House. Id. ¶ 5. She has also been affected by curb ramps that are noncompliant, such as many

that are too steep for her to use, and others that are so weather damaged that they are no longer

safely navigable. Id.. Plaintiff Flanagan is three feet tall, and because of her small stature feels

especially unsafe navigating in the street alongside vehicular traffic when there is no curb ramp

to access the sidewalk. Id. ¶ 4. The City’s lack of compliant curb ramps has caused Plaintiff

Flanagan to miss employment opportunities and family outings, and it has put her physical safety

in danger. Id.

        The missing, unsafe, and otherwise noncompliant curb ramps that Plaintiffs have

encountered are typical of the City’s pedestrian right of way and have similar impacts on other

Boston residents and visitors who have mobility disabilities. See Declaration of Linda M.

Dardarian in Support of Motion for Preliminary Approval of Class Action Settlement

(“Dardarian Decl.”) ¶ 3.

B.      Legal Framework

        Two federal statutes govern the accessibility of the pedestrian right-of-way to people with

mobility disabilities: Title II of the Americans with Disabilities Act (“ADA”), 42 U.S.C.

§§ 12131-12134, which applies to public entities; and Section 504 of the Rehabilitation Act

(“Section 504”), 29 U.S.C. § 794, which applies to recipients of federal financial assistance.

        Under these statutes and their implementing regulations, when a covered entity constructs

new facilities or alters existing facilities, it must comply with certain standards of accessibility

for people with disabilities. See 28 C.F.R. § 35.151(c) (requiring compliance with either the

ADA Accessibility Guidelines (“ADAAG”) or the Uniform Federal Accessibility Standards


                                                  5
794366.7
794366.13
            Case 1:21-cv-11080-RGS Document 11 Filed 07/02/21 Page 6 of 29




(“UFAS”), depending on when the facilities were constructed or altered); 45 C.F.R. § 84.23(c)

(requiring compliance with UFAS). Under Section 504, recipients of federal financial assistance

have been required to make all newly constructed and altered facilities fully accessible to people

with disabilities since June 3, 1977. See Nondiscrimination on the Basis of Handicap in

Programs and Activities Receiving or Benefiting from Federal Financial Assistance, 42 Fed.

Reg. 22676, 22681 (May 4, 1977). Under the ADA, this requirement was effective on January

26, 1992. 28 C.F.R. § 35.151(a)(1), (b)(1).

        For example, when a covered entity constructs or alters a street, road, or highway, it must

install curb ramps at all locations where a road-level walkway joins a raised sidewalk. See 28

C.F.R. § 35.151(i). These curb ramps are in turn subject to technical requirements regarding the

width, slope, and smoothness of various surfaces and the transitions between those surfaces, in

order to be navigable by most individuals using wheelchairs, scooters, walkers, and other

assistive devices. See, e.g., 2010 ADAAG § 406. The regulations provide narrow exceptions for

“structural impracticability”—where “the unique characteristics of terrain prevent the

incorporation of accessibility features,” 28 C.F.R. § 35.151(a)(2)(i), and technical infeasibility—

where construction of an accessibility feature is impossible because of physical or site

constraints, see 2010 ADAAG § 106.5.

        Facilities that have not been newly constructed or altered since the effective dates of

these regulations are subject to a somewhat more lenient standard: they must be readily

accessible to people with disabilities, viewed in their entirety. See 28 C.F.R. § 35.150; 45 C.F.R.

§ 84.22. ADA regulations also require government entities to maintain accessible features of

their facilities in “operable working condition,” 28 C.F.R. § 35.133(a), and to establish a

procedure for addressing accessibility-related complaints received from constituents, id.


                                                 6
794366.7
794366.13
            Case 1:21-cv-11080-RGS Document 11 Filed 07/02/21 Page 7 of 29




§ 35.107(b). The ADA, Section 504, and their implementing regulations apply to pedestrian

rights of way maintained by municipalities. See, e.g., Barden v. City of Sacramento, 292 F.3d

1073, 1076 (9th Cir. 2002); Frame v. City of Arlington, 657 F.3d 215, 221 (5th Cir. 2011).

C.      Settlement Negotiations

        On May 7, 2018, Plaintiffs, on behalf of themselves and all others similarly situated, sent

a letter to City officials detailing how the missing and noncompliant curb ramps throughout

Boston deny people with mobility disabilities full and equal access to the pedestrian right of way.

See Declaration of Tim Fox in Support of Plaintiffs’ Motion for Preliminary Approval of Class

Action Settlement (“Fox Decl.”) ¶ 16. Based on extensive investigation of curb ramps

throughout the City and Named Plaintiffs’ own experiences encountering access barriers in the

pedestrian right of way, the letter asserted that the City’s failure to install and maintain adequate,

compliant curb ramps violated the ADA and Section 504. Id. ¶ 17. Plaintiffs proposed that the

parties work cooperatively to resolve their claims through structured negotiations rather than

litigation. Id. ¶ 18.

        The City agreed, and in June 2018, the Parties entered into an agreement that tolled the

statute of limitations on Plaintiffs’ claims and identified issues to be addressed through

structured negotiations. Dardarian Decl. ¶ 5 & Ex. 1. Over the course of three years, the parties

exchanged information regarding the status of existing curb ramps in the City’s pedestrian right

of way, the City’s past and present policies concerning curb ramp construction and remediation,

the City’s legal obligations under the ADA and Section 504, the City’s system for receiving

accessibility-related requests from residents, and the resources available to the City for

constructing and remediating curb ramps. Id. ¶ 6. The parties discussed their settlement

positions at length through regular phone calls, several in-person meetings, and many email


                                                  7
794366.7
794366.13
            Case 1:21-cv-11080-RGS Document 11 Filed 07/02/21 Page 8 of 29




exchanges. Id. In June 2020, the City began a comprehensive survey of its curb ramps, which is

still in progress. Id.

        The parties reached a final agreement on all aspects of the settlement on June 30, 2021.

Because Named Plaintiffs represent a proposed class of individuals with mobility disabilities, the

settlement requires court approval. The agreement also contemplates enforcement as a consent

decree. Accordingly, Plaintiffs filed their Complaint in this action on June 30, 2021. (ECF No.

1.)

                            III.    TERMS OF THE SETTLEMENT

        The Proposed Consent Decree is included in its entirety as Exhibit 2 to the Dardarian

Declaration. The following summarizes its most important terms.

 A.         The Proposed Settlement Class

        The proposed Settlement Class, as set forth in the Consent Decree, is defined as follows:

                 [A]ll persons (including residents of and/or visitors to the City of
                 Boston) with any Mobility Disability, who, at any time prior to court
                 judgment granting final approval to this Consent Decree have been
                 denied full and equal access to the City’s pedestrian right of way
                 due to the lack of a Curb Ramp or a Curb Ramp that was damaged,
                 in need of repair, or otherwise in a condition not suitable or
                 sufficient for use.

Consent Decree § 1.18; Dardarian Decl. ¶ 9. The Consent Decree defines “Mobility Disability”

as “any impairment or medical condition . . . that limits a person’s ability to walk, ambulate,

maneuver around objects, or ascend or descend steps or slopes,” regardless of whether the person

uses an assistive device. Consent Decree § 1.13.

        As further explained in Part VI below, Plaintiffs seek certification of the Settlement Class

only under Fed. R. Civ. P. 23(b)(2), for injunctive relief.




                                                  8
794366.7
794366.13
            Case 1:21-cv-11080-RGS Document 11 Filed 07/02/21 Page 9 of 29




 B.         Injunctive Relief

                  1.     Installation and Remediation of Curb Ramps

        The Consent Decree establishes a schedule for the City to install and remediate curb

ramps that will culminate in “curb ramp saturation”—a compliant curb ramp at every corner of

the pedestrian right of way. Based on their extensive investigations, Plaintiffs estimate that the

City currently has at least 15,000 missing or noncompliant curb ramps. See Dardarian Decl. ¶ 3.

        For each year during the term of the Consent Decree, the City must install or remediate a

minimum number of missing and noncompliant curb ramps. This requirement, known as the

“Annual Commitment,” is as follows:

                            Year          Accessible Curb Ramp Minimum
                        2021           1,200
                        2022           1,350
                        2023           1,500
                        2024           1,630
                        2025 through 1,630, plus a sufficient number each
                        2030         calendar year to increase the average
                                     number of Accessible Curb Ramps
                                     installed and or remediated annually from
                                     2020 through 2030 to 1,630 per year
                                     (“Additional      Portion    of   Annual
                                     Commitment”).
                        2031       and 1,630, until all corners of the City’s
                        thereafter     Pedestrian Walkways have Accessible
                                       Curb Ramps.

Consent Decree § 5.1.1. Beginning in late 2024, the Parties will meet and confer to determine

the City’s Additional Portion of Annual Commitment for each calendar year from 2025 through

2030, which will average out to 340 additional curb ramps per year unless the City will

otherwise achieve curb ramp saturation by the end of 2030 or the City can demonstrate extreme

impracticability, difficulty, or expense. Id. §§ 5.1.3-4.

                                                  9
794366.7
794366.13
            Case 1:21-cv-11080-RGS Document 11 Filed 07/02/21 Page 10 of 29




        Thus, based on Plaintiffs’ estimate of the current number of missing and noncompliant

curb ramps, the City is likely to achieve curb ramp saturation by the end of 2030 or sooner. If

not, the Consent Decree will stay in effect, and the City will continue installing and remediating

at least 1,630 curb ramps per year until it reaches curb ramp saturation. Id. § 2; Dardarian Decl.

¶ 11. All curb ramps installed or remediated under the Consent Decree must meet the most up-

to-date design standards required under the ADA at the time of their construction or remediation.

Consent Decree §§ 1.3, 5.2. The City will inspect each curb ramp within 120 days of

completion, and only curb ramps that comply with the most up-to-date design standards will

count toward the Annual Commitment. Id. §§ 5.2.3, 5.2.5.

        The Consent Decree gives the City some flexibility in meeting the Annual Commitment

by allowing it to carry over extra curb ramps from one year to the next. In addition, if the City

experiences unexpected delays in major capital improvement projects based on factors outside of

its control, it may reduce the Annual Commitment for that year by up to 250 curb ramps, but the

deficit must be brought to zero within the subsequent two years by installing and remediating

extra curb ramps. Id. § 5.3.

                 2.    Survey

        The City is required to conduct a comprehensive survey of missing and noncompliant

curb ramps in its pedestrian right of way, which is already underway. Id. § 3.1. At each and

every street corner, the City must record whether or not a curb ramp is present. If a curb ramp is

present, the City must collect data sufficient to determine whether or not the ramp complies with

the most up-to-date technical standards applicable under the ADA and Section 504, including:

(1) the type and position of the ramp; (2) the maximum running slope and cross-slope of each

run within the ramp; (3) the width of each run within the ramp; (4) the maximum slope, length,

and width of the ramp’s top and bottom landings; (5) whether cracks or other damage to the
                                                10
794366.7
794366.13
            Case 1:21-cv-11080-RGS Document 11 Filed 07/02/21 Page 11 of 29




surface of the ramp might affect accessibility; and (6) whether there is a lip, or abrupt change in

elevation, at the bottom of the ramp. Id. § 3.2. The results of the survey will be provided to

Class Counsel within thirty days of its completion. Id. § 3.2.5.

                 3.     Prioritization and Implementation Plan

        The Consent Decree requires the City to install and remediate curb ramps in certain

locations more urgently than in others. In accordance with 28 C.F.R. § 35.150(d)(2), the City

will prioritize curb ramps that are located near: (1) government offices and facilities, schools,

and parks; (2) transportation corridors; (3) hospitals, medical facilities, assisted living facilities,

and other similar facilities; (4) places of public accommodation, such as commercial and

business zones; (5) places of employment; and (6) residential neighborhoods. Consent Decree §

8.2.1. Within two years of the effective date of the Consent Decree, the City will create an

“Implementation Plan” that takes these priorities into account. Id. § 9.1. The City must give

Class Counsel and the public an opportunity to comment on the Implementation Plan. Id. § 9.3.

                 4.     Curb Ramp Request Program

        The Consent Decree also requires the City to maintain a program through which people

with mobility disabilities may submit requests for the construction or remediation of curb ramps

in specific locations throughout the City. Id. § 10.1. Curb ramp requests can be made through

an easily locatable form on the City’s website or by phone, and each request must be logged with

an identification number or other identifying information. Id. §§ 10.1-2. The City must notify

requestors of the status of their request. In addition, it must use best efforts to investigate each

request within 30 days and to install or remediate each requested curb ramp within one year of

submission. Id. § 10.3. Information about how to request a curb ramp and the timeline for

fulfilling curb ramp requests will be publicly available on the City’s website or an equivalent


                                                   11
794366.7
794366.13
            Case 1:21-cv-11080-RGS Document 11 Filed 07/02/21 Page 12 of 29




medium. Id. § 10.5. Curb ramps that are installed or remediated in response to a request will

count toward the Annual Commitment.

                 5.    Maintenance

        The City will maintain all compliant curb ramps within its jurisdiction in good working

order so that they are readily accessible to and usable by people with mobility disabilities, except

for isolated or temporary interruptions due to construction, maintenance, or repairs. Consent

Decree § 11.1. When compliant curb ramps are temporarily unavailable, the City will provide an

alternative route that is accessible to people with mobility disabilities. Id. § 11.2. In addition,

throughout the term of the Consent Decree, the City must continue to engage in public education

regarding removal of snow and other debris from curb ramps and sidewalks. It will use best

efforts to ensure timely removal of such snow and debris, including through rigorous

enforcement of City of Boston Ordinance 16-12.16, which requires property owners and tenants

to remove snow and ice from sidewalks abutting their property. Id. § 11.3. The City will also

promptly respond to complaints concerning puddles of water that form on curb ramp landings.

Id. § 11.4.

                 6.    Reporting

        The City must provide Plaintiffs with annual written reports regarding the status of the

City’s compliance with the Consent Decree, including the number of curb ramps constructed and

remediated and their locations, and the number and locations of curb ramps constructed and

remediated via the curb ramp request program described above. If applicable to the reporting

period, the report will also include: (1) the status of all pending curb ramp requests received by

the City during the reporting period, including applicable response times; (2) the number of

noncompliant curb ramps that the City contends it cannot install or fully remediate because it


                                                 12
794366.7
794366.13
            Case 1:21-cv-11080-RGS Document 11 Filed 07/02/21 Page 13 of 29




would be technically infeasible within the meaning of 2010 ADAAG § 106.5 or structurally

impracticable within the meaning of 28 C.F.R. § 35.151(2)(i); (3) documents demonstrating that

curb ramps installed and remediated under the Consent Decree comply with the most up-to-date

federal technical standards; and (4) documentation of all inspections performed of newly

installed and remediated curb ramps. Id. § 12.1.

        The City will also provide Plaintiffs with information from its pavement, sidewalk, and

curb ramp asset management database, or equivalent database, upon reasonable request. Id. §

12.2.

 C.         Monitoring and Dispute Resolution

        Throughout the term of the Consent Decree, Class Counsel will monitor the City’s

compliance and ensure that the City stays on track to achieve curb ramp saturation. The City is

required to notify Plaintiffs and Class Counsel of any changes to the City’s drawings and/or

designs regarding Accessible Curb Ramps and provide Plaintiffs and Class Counsel with updated

curb ramp drawings and/or designs. Consent Decree § 13. Plaintiffs and Class Counsel may

inspect newly constructed or altered curb ramps and review the City’s survey and curb ramp

construction databases. Id.

        The Court will retain jurisdiction to enforce the Consent Decree. If either party believes

that the other has violated or failed to perform any of the provisions, the Parties will attempt to

resolve the dispute through a meet-and-confer process, after which either party may file a motion

with the Court to enforce the Consent Decree. Id. § 16.

 D.         Release of Class Claims

        In exchange for this comprehensive injunctive relief, Plaintiffs and members of the

Settlement Class will release any injunctive, declaratory, or non-monetary claims against the


                                                 13
794366.7
794366.13
            Case 1:21-cv-11080-RGS Document 11 Filed 07/02/21 Page 14 of 29




City that were brought, could have been brought, or could be brought now or in the future by the

Settlement Class relating to or arising from any of the City’s alleged actions, omissions,

incidents, or conduct related to the installation, remediation, repair or maintenance of curb ramps

in the City’s pedestrian right of way at any time prior to the effective date of the Consent Decree

through the end of the term. Consent Decree § 18.1. The release excludes claims for monetary

damages, personal injury, or property damage with respect to unnamed Settlement Class

Members. Id. It also excludes claims based on components of the City’s sidewalk system other

than curb ramps. Id. Named Plaintiffs, unlike unnamed Settlement Class Members, release all

claims related to the City’s curb ramps, including for monetary relief. Id. § 18.2.

 E.         Service Awards to Named Plaintiffs

        Subject to Court approval, the City will pay each of the Named Plaintiffs $5,000 in

recognition of their services to the Settlement Class. Id. § 17. Plaintiffs will file a separate

motion for approval of these proposed service awards along with their motion for reasonable

attorneys’ fees, expenses, and costs.

 F.         Reasonable Attorneys’ Fees, Expenses, and Costs

        Plaintiffs will move separately for an award of their counsel’s reasonable attorneys’ fees,

expenses, and costs, based on the “lodestar” method. Consent Decree § 19; see, e.g., In re

Puerto Rican Cabotage Antitrust Litig., 815 F. Supp. 2d 448, 465 (1st Cir. 2011); In re Thirteen

Appeals Arising Out of the San Juan Dupont Plaza Hotel Fire Litig., 56 F.3d 295, 305 (1st Cir.

1995). Although the City acknowledges that Plaintiffs are prevailing parties and thus entitled to

an award of fees and costs under 42 U.S.C. § 12205, the Consent Decree has no “clear sailing”

provision; the City may contest the amount of attorneys’ fees, expenses, and costs sought by

Plaintiffs. Consent Decree § 19.


                                                 14
794366.7
794366.13
            Case 1:21-cv-11080-RGS Document 11 Filed 07/02/21 Page 15 of 29




        In addition, the City will pay Plaintiffs’ reasonable attorneys’ fees, expenses, and costs

for work done in connection with monitoring the City’s compliance with the Consent Decree,

subject to limitations, including caps of $70,000 per year for the first five years of the agreement

and $60,000 per year thereafter. Id. § 20.1. The Consent Decree also provides compensation to

the prevailing party for dispute resolution under civil rights law. Id. § 20.4.

IV.     THE PROPOSED SETTLEMENT MEETS THE STANDARDS FOR APPROVAL.

        Rule 23(e) of the Federal Rules of Civil Procedure governs settlements of class action

lawsuits. It provides that a class action “may be settled, voluntarily dismissed, or compromised

only with the court’s approval.” Fed. R. Civ. P. 23(e). The court approval process has three

principal steps: (1) a preliminary approval hearing, at which the court makes a preliminary

determination regarding the fairness, reasonableness, and adequacy of the settlement terms; (2)

notice to class members of the proposed settlement and given an opportunity to express any

objections; and (3) a formal fairness hearing, at which the court decides whether the proposed

settlement should be finally approved as fair, adequate, and reasonable to the class. Federal

Judicial Center, Manual for Complex Litigation, § 21.632-34 (4th ed. 2018).

        In the First Circuit, district courts determine whether a class action settlement is fair,

adequate, and reasonable by “balancing the advantages and disadvantages of the proposed

settlement as against the consequences of going to trial or other possible but perhaps unattainable

variations on the proffered settlement.” Bezdek v. Vibram USA, Inc., 809 F.3d 78, 82 (1st Cir.

2015) (quoting Nat’l Ass’n of Chain Drug Stores v. New England Carpenters Health Benefits

Fund, 582 F.3d 30, 44 (1st Cir. 2009)). “If the parties negotiated at arm’s length and conducted

sufficient discovery, the district court must presume the settlement is reasonable.” Bezdek, 809

F.3d at 82 (quoting In re Pharm. Indus. Average Wholesale Price Litig., 588 F.3d 24, 32-33 (1st

Cir. 2009)). Other factors relevant to the preliminary fairness determination include: (1) “the
                                                  15
794366.7
794366.13
            Case 1:21-cv-11080-RGS Document 11 Filed 07/02/21 Page 16 of 29




complexity, expense and likely duration of the litigation”; (2) “the stage of the proceedings and

the amount of discovery completed”; (3) the risks of further litigation, with respect to

establishing liability and damages as well as to “maintaining the class action through the trial”;

and (4) “the range of reasonableness of the settlement” in light of both “the best possible

recovery” and “all of the attendant risks of litigation.” City of Detroit v. Grinnell Corp., 495

F.2d 448, 463 (2d Cir. 1974) (cited approvingly in Nat’l Ass’n of Chain Drug Stores, 582 F.3d at

44 n.13), overruled on other grounds by Missouri v. Jenkins, 491 U.S. 274 (1989)).

        These factors weigh in favor of approving the Settlement Agreement.

 A.         The Settlement Is the Product of Serious, Arm’s-Length Negotiation.

        This Settlement is the result of a prolonged and vigorous negotiation between the Parties

that began shortly after Plaintiffs sent the City a demand letter on May 7, 2018. Dardarian Decl.

¶ 4. Settlement discussions were then conducted under a formal agreement that preserved all

parties’ rights and clearly identified the topics that would be addressed through structured

negotiations. Id. ¶ 5. Over the course of the next three years, the Parties engaged in regular

telephone calls in which they exchanged detailed information regarding the City’s pedestrian

right of way, budgetary concerns, and obligations under the ADA and Section 504, including

technical requirements applicable to curb ramps. Id. ¶ 6.

        Moreover, Plaintiffs will apply to the Court for reasonable attorneys’ fees, expenses, and

costs, which the City may contest. The absence of a “clear sailing” agreement in a class action

settlement is a strong indicator that there was no collusion. See, e.g., Tyler v. Michaels Stores,

Inc., 150 F. Supp. 3d 53, 57 n.8 (D. Mass. 2015). Thus, the Settlement is the product of an arm’s

length negotiation between capable and experienced counsel and is entitled to a presumption of

fairness, reasonableness, and adequacy. See, e.g., Rolland v. Cellucci, 191 F.R.D. 3, 6 (D. Mass.

2000); In re Sumitomo Copper Litig., 189 F.R.D. 274, 280-81 (S.D.N.Y. 1999).
                                                 16
794366.7
794366.13
            Case 1:21-cv-11080-RGS Document 11 Filed 07/02/21 Page 17 of 29




    B.      The Complexity, Expense, and Risk of Litigation Weigh in Favor of Approval.

         Approval of this settlement would promote judicial economy because litigation, trial, and

potential appeal of this matter would demand significant resources from the Parties and the

Court, including extensive fact and expert discovery, data analysis, and depositions of class

members, City employees, and experts. See Dardarian Decl. ¶ 49. Prior cases against cities for

inaccessible pedestrian rights of way illustrate the complexity and expense that litigation would

entail. In Ochoa v. City of Long Beach, Case No.: 2:14-cv-04307-DSF (FFMx) (C.D. Cal.), 1 a

settlement was reached only after two-and-a-half years of contested litigation, including

extensive discovery and motion practice. Id. The parties propounded and responded to hundreds

of discovery requests, exchanged over 30,000 pages of documents, and conducted twenty-four

depositions. Id. Similarly, in Willits v. City of Los Angeles, Case No. CV 10-05782 CBM (C.D.

Cal.), the parties engaged in several years of extremely contentious litigation that involved

proceedings in state and federal court at the trial and appellate court levels. Dardarian Decl. ¶

50. Before reaching a settlement, the parties propounded and responded to hundreds of

discovery requests, exchanged over 4 million pages of documents, and conducted thirty-four

depositions. Id. Litigation of this matter would be similarly protracted and costly.

         Moreover, proceeding in litigation without settling would raise significant risks to

Plaintiffs and the Class. First, the City might argue that pedestrian paths are not “services,

programs, or activities” within the meaning of Title II of the ADA. The First Circuit has not

addressed this question, and some federal courts have applied a less demanding framework to

pedestrian rights of way. See, e.g., Babcock v. Michigan, 812 F.3d 531, 536 (6th Cir. 2016).



1
  Goldstein, Borgen, Dardarian & Ho, which represents Plaintiffs and the Settlement Class here,
served as class counsel in both the Ochoa and Willits matters as well. Dardarian Decl. ¶ 32.

                                                 17
794366.7
794366.13
            Case 1:21-cv-11080-RGS Document 11 Filed 07/02/21 Page 18 of 29




The City might also argue that Plaintiffs’ claims are barred by the statute of limitations, and

although it is doubtful that the City would prevail on this defense, defeating it would consume

time and resources. Dardarian Decl. ¶ 51. Finally, even if Plaintiffs prevailed on the merits,

there is a significant risk that the Court would decline to order injunctive relief as robust and

comprehensive as that required under the Consent Decree. Id.

        As a result, approval of the Settlement Agreement would obviate significant effort,

expense, and risk and therefore serves judicial economy. See, e.g., Hill v. State St. Corp., 1:09-

cv-12146-GAO, 2015 WL 127728, at *7 (D. Mass. Jan. 8, 2015) (“The complexity of this case

and the expense and delay that would result if this case were litigated through further motion

practice, trial and appeals strongly support approval of the Settlement.”).

 C.         The Amount of Investigation and Informal Discovery Completed Weighs in Favor
            of Approval.

        A class action settlement is likely appropriate for judicial approval where “sufficient

evidence has been obtained through discovery to determine the adequacy of the settlement.”

Rolland, 191 F.R.D. at 10. Here, although the Parties did not conduct formal discovery through

litigation, Plaintiffs thoroughly investigated the City’s pedestrian right of way before even

sending their demand letter. This investigation included: (1) a careful review of documents

available on the City’s website, such as its ADA transition plan; (2) documents obtained through

the Massachusetts Public Records Law, Mass. Gen. Laws ch. 66, § 10, such as spreadsheets

showing dates and types of alterations to the City’s streets since 1992, curb ramps constructed or

repaired from 2011 to 2016, and the results of noncomprehensive surveys of the City’s curb

ramps that it conducted in 2009 and 2014; and (3) images of the City’s pedestrian right of way

available on Google Street View. Fox Decl. ¶ 15.




                                                 18
794366.7
794366.13
            Case 1:21-cv-11080-RGS Document 11 Filed 07/02/21 Page 19 of 29




        Furthermore, over the course of the negotiation, the Parties exchanged information

regarding the status of existing curb ramps in the City’s pedestrian right of way, the City’s past

and present policies concerning curb ramp construction and remediation, the City’s legal

obligations under the ADA and Section 504 (including the technical standards that apply to curb

ramps), the City’s existing system for receiving accessibility-related requests from residents, and

the resources available to the City for constructing and remediating curb ramps. Dardarian Decl.

¶ 6. This investigation and information exchange have enabled Plaintiffs to understand the scope

of the problem and evaluate the City’s realistic capabilities, leading to a Settlement that is fair,

adequate, and reasonable in all respects. Id. ¶ 53.

 D.         The Excellent Result for Class Members Weighs in Favor of Approval.

        Finally, the excellent outcome for the Settlement Class strongly indicates that the

Settlement is fair, adequate, and reasonable. The Consent Decree requires the City to install and

remediate an average of 1,630 curb ramps per year until it reaches curb ramp saturation, which

will likely occur by the end of 2030. As explained in greater detail in the declarations of Class

Counsel filed herewith, this timeline compares very favorably with those required under

comparable settlements. Id. ¶ 53. While ambitious, the timeline is also realistic in light of the

City’s budgetary and other constraints and builds in flexibility in the event of unforeseen

circumstances. Id. ¶ 54. It is doubtful that Plaintiffs could have achieved a superior outcome

through litigation. Id.

        In sum, the Settlement was reached after arms-length negotiation and thorough

investigation. It represents an outstanding result for the Settlement Class and avoids the

complexity, expense, and risk of litigation. The Settlement should be approved.




                                                  19
794366.7
794366.13
            Case 1:21-cv-11080-RGS Document 11 Filed 07/02/21 Page 20 of 29




              V.    THE PROPOSED NOTICE PLAN SHOULD BE APPROVED.

        Under Rule 23(e) and due process requirements, the parties to a class action settlement

must distribute notice that “is reasonably calculated to reach the class members and inform them

of the existence of and the opportunity to object to the settlement.” Nilsen v. York County, 382

F. Supp. 2d 206, 210 (D. Me. 2005) (citation omitted); see also Mullane v. Cent. Hanover Bank

& Trust Co., 339 U.S. 306, 314 (1950). The settlement must provide “the best notice that is

practicable under the circumstances.” Fed. R. Civ. P. 23(c)(2)(B); see also W. Rubenstein, A.

Conte, & H. Newberg, Newberg on Class Actions § 8.5 (5th ed. 2014).

        The notice standard is satisfied here. Within 30 days after issuance of the Preliminary

Approval Order, the City will cause notice of the settlement to be published once each week for

four consecutive weeks in The Boston Globe and the Boston Herald, newspapers of general

circulation. Consent Decree § 14.4.1. The notice will include: (i) a brief statement of this action,

the Settlement, and the claims released by the Settlement Class; (ii) the date and time of the

fairness hearing and/or final approval hearing of the proposed Consent Decree; (iii) the deadline

for submitting objections to the proposed Consent Decree; and (iv) the web page, address, and

telephone and fax numbers that may be used to obtain a copy of the notice. Id. § 14.4.2.

        The City and all of the firms making up Class Counsel will post the notice on their

official websites. Copies of the notice will be available in various languages, and in a format

accessible to individuals with visual impairments. Id. §§ 14.4.3, 14.4.5. After consultation with

the City’s Disabilities Commission, Class Counsel will also provide the notice to numerous

organizations that serve individuals with mobility disabilities in the Boston area, which are listed

in Exhibit D to the Consent Decree.

        The Parties have developed this proposed plan for distribution of the Notice taking into

account the breadth and magnitude of the Settlement Class. Distribution of the Notice through
                                                 20
794366.7
794366.13
            Case 1:21-cv-11080-RGS Document 11 Filed 07/02/21 Page 21 of 29




publication in a local newspaper and posting on multiple accessible websites, coupled with direct

notice to organizations that serve Settlement Class Members, will ensure that the notice reaches

the maximum number of members of the Settlement Class in the most efficient and cost-effective

manner possible. The proposed form of Notice and the proposed distribution plan will fairly

apprise members of the Settlement Class of the settlement and their options with respect thereto,

and fully satisfy due process requirements for a Rule 23(b)(2) settlement class with no opt-out

rights. Accordingly, the Court should approve the proposed Notice and direct that it be

distributed.

      VI.      THE CLASS SHOULD BE CERTIFIED FOR SETTLEMENT PURPOSES.

        Under Federal Rule of Civil Procedure 23(a), class certification is proper if: (1) the class

is so numerous that joinder of all members is impracticable, (2) there are questions of law or fact

common to the class, (3) the claims or defenses of the representative parties are typical of the

claims or defenses of the class, and (4) the representative parties will fairly and adequately

protect the interests of the class. Fed. R. Civ. P. 23(a). In addition, the proposed class must be

certifiable under one of the three sub-provisions of Rule 23(b). Here, Plaintiffs seek certification

under Rule 23(b)(2), pursuant to which class certification is proper if “the party opposing the

class has acted or refused to act on grounds that apply generally to the class, so that final

injunctive relief or corresponding declaratory relief is appropriate respecting the class as a

whole.” Fed. R. Civ. P. 23(b)(2).

 A.         The Rule 23(a) Requirements Are Met.

                 1.     The Settlement Class Is Sufficiently Numerous that Joinder Is
                        Impracticable.

        Rule 23(a) requires the class to be “so numerous that joinder of all members is

impracticable.” Fed. R. Civ. P. 23(a)(1). “Classes of 40 or more have been found to be


                                                 21
794366.7
794366.13
            Case 1:21-cv-11080-RGS Document 11 Filed 07/02/21 Page 22 of 29




sufficiently numerous under Rule 23(a)(1).” DeRosa v. Mass. Bay Commuter Rail Co., 694 F.

Supp. 2d 87, 98 (D. Mass 2010). According to the U.S. Census, in 2019, there were

approximately 75,184 individuals with mobility disabilities residing in Boston. See U.S. Census

Bureau, American Fact Finder, Table B99185, Allocation of Ambulatory Difficulty for the

Civilian Noninstitutionalized Population 5 Years and Over, available at

https://censusreporter.org/data/table/?table=B99185&geo_ids=16000US2507000&primary_geo_

id=16000US2507000#valueType|estimate. This figure does not include visitors with mobility

disabilities. Accordingly, the Settlement Class likely exceeds 100,000, making joinder highly

impracticable, and satisfying Rule 23(a).

                 2.    There are Questions of Law and Fact Common to the Class.

        Under Rule 23(a)(2), “[a] question is common if it is ‘capable of classwide resolution –

which means that determination of its truth or falsity will resolve an issue that is central to the

validity of each one of the claims in one stroke.” Parent/Professional Advocacy League v. City

of Springfield, 934 F.3d 13, 28 (1st Cir. 2019) (quoting Wal-Mart Stores, Inc. v. Dukes, 564 U.S.

338, 350 (2011)). Plaintiffs’ claims raise numerous common issues of law and fact, including:

                 a.    Whether pedestrian rights of way are “programs, services, or activities”

within the meaning of Title II of the ADA;

                 b.    Whether the City violates the ADA by failing to install or remediate curb

ramps that make the City’s pedestrian right of way program, service, or activity accessible to and

useable by persons with mobility disabilities;

                 c.    Whether the City has performed “new construction” or “alterations” to its

pedestrian right of way within the meaning of 28 C.F.R. § 35.151 and 45 C.F.R. § 84.23,

triggering an obligation to comply with technical accessibility standards;


                                                  22
794366.7
794366.13
            Case 1:21-cv-11080-RGS Document 11 Filed 07/02/21 Page 23 of 29




                 d.    Whether Boston violates Section 504 by failing to install or remediate

curb ramps that make the City’s pedestrian right of way program, service, or activity accessible

to and useable by persons with mobility disabilities; and

                 e.    Whether the City violates Section 504 by failing to install or remediate

curb ramps that make facilities in which City programs, services, and activities are made

available to the public accessible to and useable by persons with mobility disabilities.

        These common questions of law and fact rely on common contentions that are not

affected by the circumstances of any individual class member. Such questions are therefore

capable of generating common answers and are thus appropriate for classwide resolution. Wal-

Mart, 564 U.S. at 351; see also Willits v. City of Los Angeles, No. CV 05782 CBM (RZx), 2011

U.S. Dist. LEXIS 155103, at *9-10 (C.D. Cal. Jan. 3, 2011) (plaintiffs challenging access

barriers in Los Angeles pedestrian right of way met commonality requirement).

                 3.    Plaintiffs’ Claims Are Typical of the Proposed Class.

        To meet typicality, “the claims of the entire class need not be identical, but the class

representatives must generally ‘possess the same interests and suffer the same injury’ as the

unnamed class members.” Connor B. ex rel. Vigurs v. Patrick, 272 F.R.D. 288, 296 (D. Mass.

2011) (quoting Gen. Tel. Co. of Sw. v. Falcon, 457 U.S. 147, 156 (1982).) Here, like all

members of the Settlement Class, Named Plaintiffs have mobility disabilities. See Muehe Decl.

¶ 3; Hamilton Decl. ¶ 3; Evans Decl. ¶ 3; Flanagan Decl. ¶ 3. Plaintiffs allege the same harm,

rely on the same legal theories, and seek the same declaratory and injunctive relief as all

members of the Settlement Class. Like all members of the Settlement Class, Plaintiffs allege that

they are routinely denied access to the City’s pedestrian right of way as a result of the City’s

systemic policies and practices regarding the construction, repair, and maintenance of curb

ramps. Accordingly, typicality is met. See Willits, 2011 U.S. Dist. LEXIS 155103, at *11-12
                                                 23
794366.7
794366.13
            Case 1:21-cv-11080-RGS Document 11 Filed 07/02/21 Page 24 of 29




(typicality was met where plaintiffs alleged that they “suffer[ed] the same harm as members of

the class—to wit, lack of meaningful access to the City’s public pedestrian rights of way”).

                 4.    Plaintiffs Will Adequately Represent the Interests of the Proposed
                       Class.

        Plaintiffs satisfy the adequacy requirement of Rule 23(a)(4) if they have no conflicts of

interest with the Class and are represented by qualified, competent counsel. See Matamoros v.

Starbucks Corp., 699 F.3d 129, 138 (1st Cir. 2012) (to meet adequacy requirement, “intra-class

conflict” must not be “so substantial as to overbalance the common interests of the class

members as a whole”). Here, Plaintiffs have no conflict of interest with the proposed Classes.

See Muehe Decl. ¶ 10; Hamilton Decl. ¶ 9; Evans Decl. ¶ 10; Flanagan Decl. ¶ 8. Plaintiffs’

declarations reflect their understanding of the nature of the claims and their duties to the

Settlement Class. See Muehe Decl. ¶ 11; Hamilton Decl. ¶ 8; Evans Decl. ¶ 9; Flanagan Decl. ¶

7. They have demonstrated enthusiasm in pursuing their and class members’ rights to relief. See

Muehe Decl. ¶ 8; Hamilton Decl. ¶ 7; Evans Decl. ¶ 8; Flanagan Decl. ¶ 6. Accordingly,

Plaintiffs will adequately represent the Settlement Class and should be appointed as class

representatives.

                 5.    Plaintiffs’ Counsel Are Adequate to Represent the Class and Satisfy
                       the Requirements of Rule 23(g).

        Federal Rule of Civil Procedure 23(g)(1)(A) provides four factors for consideration in

appointing class counsel: “(i) the work counsel has done in identifying or investigating potential

claims in the action; (ii) counsel’s experience in handling class actions, other complex litigation,

and the types of claims asserted in the action; (iii) counsel’s knowledge of the applicable law;

and (iv) the resources that counsel will commit to representing the class.” Here, all four factors

weigh in favor of appointing Goldstein Borgen Dardarian & Ho (“GBDH”), the Civil Rights



                                                 24
794366.7
794366.13
            Case 1:21-cv-11080-RGS Document 11 Filed 07/02/21 Page 25 of 29




Education and Enforcement Center (“CREEC”), and the Disability Law Center (“DLC”) as class

counsel.

        First, through their extensive investigation of the City’s pedestrian right of way and

thorough exchange of information with the City during settlement negotiations, Class Counsel

gained a comprehensive understanding of the class claims being resolved by the Consent Decree.

See supra section II.C. With that information in hand, the Parties were able to negotiate a

settlement that will bring the City’s curb ramps into full compliance with the ADA and Section

504 on an ambitious but realistic schedule. In short, proposed Class Counsel have fully vetted

the Class’s claims.

        Second, GBDH, CREEC, and DLC have extensive experience in handling class actions

and complex litigation generally, and systemic disability access cases specifically. GBDH and

CREEC have successfully settled class actions against numerous cities for access to the

pedestrian right of way on behalf of people with mobility disabilities. GBDH served as class

counsel in Willits v. City of Los Angeles, No. CV 10-05782 CBM RZX (C.D. Cal.) and Ochoa v.

City of Long Beach, No. CV 14-04307 DSF FFM (C.D. Cal.). CREEC served as class counsel in

Denny v. City and County of Denver, Case Number 2016CV030247 (Denver District Court) and

King v. City of Colorado Springs, No. 1:19-cv-00829-JLK (D. Colo.). GBDH and CREEC both

served as class counsel in Lashbrook v. City of San Jose, 20-CV-01236-NC (N.D. Cal.);

Reynoldson v. City of Seattle, No. CV 15-01608 BJR (W.D. Wash.), and Hines v. City of

Portland, No. 3:18-cv-00869-HZ (D. Or.). Dardarian Decl. ¶ 56-59; Fox Decl. ¶¶ 4-8. DLC is a

private nonprofit organization, and the designated protection and advocacy system for people

with disabilities in Massachusetts, pursuant to federal statutory authority, litigating many

systemic access claims on behalf of people with disabilities. See 29 U.S.C. § 794e; Declaration


                                                 25
794366.7
794366.13
            Case 1:21-cv-11080-RGS Document 11 Filed 07/02/21 Page 26 of 29




of Thomas P. Murphy in Support of Plaintiffs’ Unopposed Motion for Preliminary Approval of

Class Action Settlement (“Murphy Decl.”) ¶¶ 2.

        Third, all three firms are highly knowledgeable regarding disability access laws. Class

Counsel’s declarations elaborate further on their extensive qualifications. See Dardarian Decl. ¶¶

28-38; (“Fox Decl.”) ¶¶ 3-9; Murphy Decl. ¶¶ 4-6.

        Fourth, proposed Class Counsel have committed significant resources to this matter.

Dardarian Decl. ¶ 46; Fox Decl. ¶ 13; Murphy Decl. ¶ 9. Over the course of three years, they

have vigorously negotiated this Settlement on behalf of people with mobility disabilities without

any compensation. Dardarian Decl. ¶ 46; Fox Decl. ¶ 13; Murphy Decl. ¶ 9. The dedication of

those resources have produced a Consent Decree that will greatly enhance access to the City’s

pedestrian right of way for persons with mobility disabilities. Proposed Class Counsel are also

committed to ensuring that the City complies with the Consent Decree throughout the term of the

agreement. Dardarian Decl. ¶ 46; Fox Decl. ¶ 13; Murphy Decl. ¶ 9. Finally, proposed Class

Counsel have no conflicts of interest with the Settlement Class that affect their ability to fairly

and adequately represent the Class. Dardarian Decl. ¶ 47; Fox Decl. ¶ 12; Murphy Decl. ¶ 10.

 B.         The Rule 23(b)(2) Requirements Are Met.

        A class action may be certified under Rule 23(b)(2) where the defendant “has acted or

refused to act on grounds that apply generally to the class, so that final injunctive relief or

corresponding declaratory relief is appropriate respecting the class as a whole.” Fed. R. Civ. P.

23(b)(2). “Civil rights cases against parties charged with unlawful, class-based discrimination

are prime examples [of 23(b)(2) class actions].” Amchem Prods. v. Windsor, 521 U.S. 591, 614

(1997); Nat’l Ass’n of the Deaf v. Mass. Inst. of Tech., Case No. 3:15-cv-30024-KAR, 2020 WL

1495903, at *2 (D. Mass. Mar. 27, 2020) (challenge to MIT’s failure to caption online content


                                                  26
794366.7
794366.13
            Case 1:21-cv-11080-RGS Document 11 Filed 07/02/21 Page 27 of 29




was “a quintessential Rule 23(b)(2) case”); Yaffe v. Powers, 454 F.2d 1362, 1366 (1st Cir. 1972)

(Rule 23(b)(2) is “uniquely suited to civil rights actions”) (quoting Comm.’s Notes to Rule 23).

        The claims brought in this case are precisely the type of claims that Rule 23(b)(2) was

intended to cover. Plaintiffs seek broad declaratory and injunctive relief—system-wide

improvements to the City’s pedestrian rights of way—on behalf of a large class of all City

residents and visitors with mobility disabilities who are being denied access due to alleged

deficiencies in the City’s policies and practices. Additionally, the Settlement Class seeks only

class-wide injunctive relief to address the alleged deficiencies, and does not seek any damages.

        Similar cases alleging that state or local governments violated the ADA and/or Section

504 by failing to provide access to the pedestrian right of way for persons with mobility

disabilities have routinely been certified for class treatment under Rule 23(b)(2), either for

settlement purposes or not. See Willits 2011 U.S. Dist. LEXIS 155103; Californians for

Disability Rights, Inc. et al. v. Cal. Dep’t of Transp., 249 F.R.D. 334 (N.D. Cal. Mar. 13, 2008);

see also Dardarian Decl., Exs. 5-9 (Order Granting Final Approval of Class Action Settlement,

Lashbrook v. City of San Jose, No. 5:20-cv-01236-NC (N.D. Cal. Sept. 2, 2020): Order

Approving Class Action Settlement, Hines, et al. v. City of Portland, No. 3:18-cv-00869-HZ,

Dkt. 40 (D. Or. Sept. 27, 2018); Order Granting Stipulated Motion Regarding Class

Certification, Reynoldson, et al. v. City of Seattle, No. 2:15-cv-01608 (W.D. Wash. May 2,

2016), ECF No. 30; Stipulation and Order Approving Certification of a Class, Barden, et al. v.

City of Sacramento, No. 2:99-cv-00497-MCE-JFM (E.D. Cal. July 11, 2000), ECF No. 15 Order

Granting Class Certification, Ochoa, et al. v. City of Long Beach, No. 2:14-cv-04307-DSF-FFM

(C.D. Cal. Sept. 15, 2015), ECF No. 90).




                                                 27
794366.7
794366.13
            Case 1:21-cv-11080-RGS Document 11 Filed 07/02/21 Page 28 of 29




        In sum, the Settlement Class satisfies Rule 23 and should be certified. Plaintiffs should

also be appointed Settlement Class Representatives, and Plaintiffs’ counsel should be appointed

Settlement Class Counsel pursuant to Rule 23(g).

                                     VII.    CONCLUSION

        Plaintiffs respectfully request that the Court: (1) preliminarily approve the Settlement

Agreement; (2) certify the proposed Settlement Class; (3) appoint Named Plaintiffs as Settlement

Class Representatives and their counsel as Settlement Class Counsel; (4) approve the form and

manner of notice of the Settlement to the Settlement Class; and (5) schedule a Fairness Hearing,

as set out in greater detail in the attached Proposed Preliminary Approval Order.

 Dated: July 2, 2021                        Respectfully submitted,

                                            /s/ Raymond Wendell
                                            Linda M. Dardarian (pro hac vice)
                                            ldardarian@gbdhlegal.com
                                            Raymond Wendell (pro hac vice)
                                            rwendell@gbdhlegal.com
                                            GOLDSTEIN, BORGEN, DARDARIAN & HO
                                            155 Grand Avenue, Suite 900
                                            Oakland, CA 94612
                                            (510) 763-9800; (510) 835-1417 (Fax)

                                            Thomas P. Murphy (SBN 630527)
                                            DISABILITY LAW CENTER, INC.
                                            11 Beacon Street, Suite 925
                                            Boston, MA 02108
                                            (617) 723-8455; (617) 723-9123 (Fax)

                                            Timothy Fox
                                            tfox@creeclaw.org
                                            CIVIL RIGHTS EDUCATION AND
                                            ENFORCEMENT CENTER
                                            104 Broadway, Suite 400
                                            Denver, CO 80203
                                            (303) 757-7901

                                            Attorneys for Plaintiff and the Proposed Class


                                                 28
794366.7
794366.13
            Case 1:21-cv-11080-RGS Document 11 Filed 07/02/21 Page 29 of 29




                                     CERTIFICATE OF SERVICE

        I hereby certify that the foregoing document filed through the CM/ECF system will be

sent electronically to the registered participants as identified on the Notice of Electronic Filing

(“NEF”) and paper copies will be sent to those indicated on the NEF as non-registered

participants on July 2, 2021.


                                               /s/ Raymond Wendell
                                               Raymond Wendell




                                                 29
794366.7
794366.13
